                     Case 2:19-cv-02159-JCM-BNW Document 127 Filed 07/01/21 Page 1 of 4




                 1    DEVERIE J. CHRISTENSEN, ESQ.
                      Nevada Bar No. 6596
                 2    JOSHUA A. SLIKER, ESQ.
                      Nevada Bar No. 12493
                 3    JACKSON LEWIS P.C.
                      300 S. Fourth Street, Suite 900
                 4    Las Vegas, Nevada 89101
                      Telephone: (702) 921-2460
                 5
                      Facsimile: (702) 921-2461
                 6    E-Mail: deverie.christensen@jacksonlewis.com
                              joshua.sliker@jacksonlewis.com
                 7
                      Attorneys for Defendants
                 8    Wynn Las Vegas, LLC and Wynn Resorts, Ltd.

                 9                                  UNITED STATES DISTRICT COURT

                10                                        DISTRICT OF NEVADA

                11     BRENNA SCHRADER, an individual, on
                       behalf of herself and all others similarly          Case No. 2:19-cv-02159-JCM-BNW
                12     situated,

                13                    Plaintiff,                           STIPULATION TO EXTEND TIME
                                                                           FOR DEFENDANTS TO:
                14             vs.
                                                                           (1) FILE REPLIES IN SUPPORT OF
                15     STEPHEN ALAN WYNN; an individual;                       THEIR RESPECTIVE MOTIONS
                       MAURICE WOODEN, an individual, WYNN                     TO DISMISS (Fourth Request); AND
                16     LAS VEGAS, LLC dba WYNN LAS VEGAS
                       a Nevada Limited Liability, WYNN
                17     RESORTS, LTD, a Nevada Limited Liability            (2) FILE REPLIES IN SUPPORT OF
                       Company; and DOES 1-20, inclusive; ROE                  THEIR RESPECTIVE MOTIONS
                18     CORPORATIONS 1-20, inclusive,                           TO CONTINUE STAY OF
                                                                               DISCOVERY (Fourth Request)
                19                    Defendants.

                20           IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                21    through her counsel Richard Harris Law Firm, Defendants Wynn Las Vegas, LLC (“WLV”) and
                22    Wynn Resorts, Ltd. (“WRL”), through their counsel Jackson Lewis P.C., Defendant Stephen Alan
                23    Wynn, through his counsel Peterson Baker, PLLC, and Defendant Maurice Wooden, by and
                24    through his counsel Kennedy & Couvillier, that the Defendants shall have up to and including July
                25    16, 2021, in which to file their respective replies in support of their respective Motions to Dismiss
                26    and Motions to Continue Stay of Discovery.
                27

                28

JACKSON LEWIS P.C.
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 127 Filed 07/01/21 Page 2 of 4




                     1           This Stipulation is submitted and based upon the following:

                     2           1.     On May 11, 2020, the Court entered an Order granting Defendants’ Motion for Stay

                     3    of Discovery. ECF No. 57.

                     4           2.     On February 17, 2021, the Court entered an Order that, among other things, granted,

                     5    in part, Plaintiff’s Motion for Leave to File her First Amended Complaint with respect to certain

                     6    claims. ECF No. 89. Pursuant to the Court’s Order, the Clerk’s Office filed Plaintiff’s First

                     7    Amended Complaint on February 17, 2021. ECF No. 90.

                     8           3.     The May 11, 2020 Order effectively provided that the parties are to file a joint

                     9    proposed discovery plan and scheduling order within 14 days after the Court’s order resolving

                10        Defendants’ then-pending motions to dismiss, which was March 3, 2021.

                11               4.     Defendants Wooden and Stephen A. Wynn filed their respective Motions to Dismiss

                12        on March 31, 2021. ECF No. 98 (Wooden) and No. 99 (SAW). Defendants WRL and WLV filed

                13        their Motion for Partial Dismiss (ECF No. 103) and respective answers on April 7, 2021 (ECF No.

                14        104 (WLV) and No. 105 (WRL)). Defendants WRL, WLV and SAW also filed Motions to Continue

                15        Stay of Discovery that same day. ECF No. 101 (SAW), No. 106 (WLV and WRL). Defendant

                16        Wooden filed a joinder to Defendant’s SAW’s Motion to Continue Stay. ECF No. 102.

                17               5.     On April 21, 2021, the Parties stipulated to extend the time for Plaintiff to respond

                18        Defendants’ Motions to May 24, 2021. ECF Nos. 110 and 111. The Parties also agreed that

                19        Defendants’ respective replies would be due on June 14, 2021. Id. The Court entered an order

                20        approving the Stipulation on April 23, 2021. ECF Nos. 112 and 113.

                21               6.      On May 20, 2021, the Parties stipulated to extend the time for Plaintiff to respond

                22        Defendants’ Motions to June 7, 2021. ECF Nos. 114 and 115. The Parties also agreed that

                23        Defendants’ respective replies would be due on July 5, 2021. Id. The Court entered an order

                24        approving the Stipulation on May 24, 2021. ECF Nos. 116 and 117.

                25               7.     On June 7, 2021, the Parties stipulated to extend the time for Plaintiff to respond

                26        Defendants’ Motions to June 9, 2021. ECF Nos. 118 and 119. The Parties also agreed that

                27        Defendants’ respective replies would be due on July 7, 2021. Id. The Court entered an order

                28        approving the Stipulation on June 9, 2021. ECF No. 120.

JACKSON LEWIS P.C.
                                                                          2
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 127 Filed 07/01/21 Page 3 of 4




                     1           8.       Plaintiff filed her responses to Defendants’ respective Motions on June 9, 2021. ECF

                     2    Nos. 121-123.

                     3           9.       Subsequently, Defendants WLV and WRL have determined they need additional

                     4    time to finalize their respective replies in support of their respective Motions to Dismiss and

                     5    Motions to Continue Stay of Discovery (and joinder thereto) in light of the upcoming Fourth of

                     6    July holiday and the office closures of Defendants’ respective counsel. As such, the Parties have

                     7    agreed that Defendants shall have up to and including July 16, 2021 to file their respective replies.

                     8           10.      This is the fourth request for an extension of time for Defendants to file their

                     9    respective replies in support of their Motions to Dismiss Plaintiff’s First Amended Complaint and

                10        Motions to Continue the Discovery Stay, and is made in good faith and not for the purpose of delay.

                11        ///

                12        ///

                13        ///

                14        ///

                15        ///

                16        ///

                17        ///

                18        ///

                19        ///

                20        ///

                21        ///

                22        ///

                23        ///

                24        ///

                25        ///

                26        ///

                27        ///

                28        ///

JACKSON LEWIS P.C.
                                                                           3
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 127 Filed 07/01/21 Page 4 of 4




                     1                   11.     Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     2    as waiving any claim or defense held by any party.

                     3                   Dated this 1st day of July, 2021.

                     4         RICHARD HARRIS LAW FIRM                                 JACKSON LEWIS P.C.

                     5         /s/ Burke Huber                                         /s/ Joshua A. Sliker
                               Burke Huber, Bar No. 10902                              Deverie J. Christensen, Bar No. 6596
                     6         801 S. Fourth Street                                    Joshua A. Sliker, Bar No. 12493
                     7         Las Vegas, Nevada 89101                                 300 S. Fourth Street, Ste. 900
                                                                                       Las Vegas, Nevada 89101
                     8         Attorney for Plaintiff
                               Brenna Schrader                                         Attorneys for Defendants
                     9                                                                 Wynn Las Vegas, LLC and Wynn Resorts,
                                                                                       Ltd.
                10

                11          KENNEDY & COUVILLIER                                       PETERSON BAKER, PLLC

                12             /s/ Maximiliano D. Couvillier                           /s/ Nikki Baker
                               Maximiliano D. Couvillier, Bar No. 7661                 Nikki Baker, Bar No. 6562
                13             Todd E. Kennedy, Bar No. 6014                           Tamara Beatty Peterson, Bar No. 5218
                               3271 E. Warm Springs Road                               701 S. 7th Street
                14
                               Las Vegas, Nevada 89120                                 Las Vegas, Nevada 89101
                15
                               Attorney for Defendant                                  Attorney for Defendant
                16             Maurice Wooden                                          Stephen Alan Wynn

                17

                18                                                             ORDER

                19                                                      IT IS SO ORDERED:
                20

                21                                                      United
                                                                        UNITED States DistrictDISTRICT
                                                                                  STATES       Court/Magistrate
                                                                                                        JUDGE   Judge
                22                                                               July 6, 2021
                                                                        Dated: _________________________
                23        4827-6424-6512, v. 1




                24

                25

                26

                27

                28

JACKSON LEWIS P.C.
                                                                                   4
    LAS VEGAS
